   Case 1:19-cv-02466 Document 1 Filed 08/29/19 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO



Civil Action No. 1:19-cv-02466


PATRICK J. LAWRENCE,
              Plaintiff,

       v.

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
             Defendant.

______________________________________________________________________

         DEFENDANT ALLSTATE’S NOTICE OF REMOVAL OF ACTION
______________________________________________________________________

       Pursuant to 28 U.S.C. § 1441 and 28 U.S.C. § 1446, Defendant Allstate Fire and

Casualty Insurance Company (hereinafter, “Allstate”), hereby files its Notice of Removal

of the above-captioned action to this Court, and states as follows:

       1.     Allstate is a named defendant in Civil Action No. 2019CV32996 in Denver

District Court (the “State Court Action”).

       2.     The Complaint in the State Court Action was filed with the Clerk of the

Denver District Court, State of Colorado on August 5, 2019. The Plaintiff served the

Summons, Civil Case Cover Sheet, and Complaint on Allstate, through The Corporation

Company, on August 8, 2019.

       3.     To the best of Allstate’s knowledge, all pleadings that have been filed or

served in the State Court Action are attached hereto. See Exhibit A. To the best of

Allstate’s knowledge, no further proceedings, process, pleadings, orders, or other
papers have been filed or served in the State Court Action.
   Case 1:19-cv-02466 Document 1 Filed 08/29/19 USDC Colorado Page 2 of 4




       4.     Allstate avers that this Court has diversity jurisdiction over the Plaintiff’s

claims because this is a civil action between parties of diverse citizenship. Additionally,

the Plaintiff alleges that the amount in controversy exceeds $100,000.00. Thus, this

Court has original jurisdiction pursuant to 28 U.S.C.A. § 1332.

       5.     The Plaintiff is a citizen of Colorado. The Plaintiff has resided in Colorado

since at least 2001. On August 20, 2001, the Plaintiff registered as a voter and noted

his address to be 6371 S. Yarrow Street, Littleton, Colorado 80123. See Exhibit B.

Plaintiff renewed his insurance policy with the Defendant on January 3, 2017, at which

time he noted his address to be the same. See Exhibit C. On the date of the subject

accident, April 13, 2017, the Plaintiff again represented his address to be 6371 S.

Yarrow Street, Littleton, Colorado 80123. See Exhibit D.          As of the filing of the

Complaint on August 5, 2019, the Complaint identified the Plaintiff as a resident of

Colorado residing at that same address. See Exhibit A, Pl.’s Compl., pp. 1, 4. The

Defendant asserts that the Plaintiff’s domicile is evident by the Exhibits provided above.

See Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th Cir. 2014) (stating, “For

purposes of diversity jurisdiction, a person is a citizen of a state if the person is

domiciled in that state”); see also Pac. Specialty Ins. Co. v. Poirer, No. 18-cv-00880-
PAB, 2018 WL 4697323, at *1 (D. Colo. June 27, 2018) (holding that Courts typically

consider several other factors in determining a party’s citizenship, including voter

registration and voting practices). Thus, the Plaintiff is properly domiciled in Colorado

and is a citizen of the State of Colorado.

       6.     Allstate was, and still is a foreign corporation licensed to do business in

the state of Colorado; however, Allstate’s principal place of business is 2775 Sanders

Road, Northbrook, Illinois 60062. See Exhibit E, Office of the Illinois Secretary of State,
Corporation File Detail Report for The Allstate Corporation. Additionally, Allstate is



                                             2
   Case 1:19-cv-02466 Document 1 Filed 08/29/19 USDC Colorado Page 3 of 4




incorporated in Delaware. The Parties are therefore citizens of different states and thus

this civil action is one that may be removed to this Court by Allstate pursuant to the

provisions of 28 U.S.C. § 1446(a) because this Court has diversity jurisdiction.

      7.     The Plaintiff alleges that due to a motor vehicle accident with an

underinsured motorist, he has suffered injuries, damages, and losses, and is seeking

uninsured motorist benefits under a policy with limits of $50,000 per person and

$100,000 per incident. Moreover, the Plaintiff noted in his District Court Civil Case

Cover Sheet that he is seeking a monetary judgment for more than $100,000.00. See

Exhibit A, Civil Cover Sheet ¶ 2. Of equal import, the Plaintiff is seeking damages for

alleged violation of C.R.S. § 10-3-1116 as two times the covered underinsured motorist

benefits, plus reasonable attorney fees. See Exhibit A, Pl.’s Compl., ¶ 24. Therefore, it

can reasonably be inferred that the Plaintiff is seeking damages in excess of

$100,000.00, exclusive of interest and costs.

      8.     Promptly after the filing of this Notice of Removal, Allstate shall provide

notice of the removal to the Plaintiff in the State Court Action and to the Clerk of the

Court in the State Court Action, as required by 28 U.S.C. § 1446(d).

      WHEREFORE, Allstate prays that the above-described action now pending in
Denver District Court, be removed therefrom to this Court.




                                            3
  Case 1:19-cv-02466 Document 1 Filed 08/29/19 USDC Colorado Page 4 of 4




      Respectfully submitted this 29th day of August, 2019.

                                 By:    s/ Devon D.A. Bell
                                        Rebecca K. Wagner, Atty. Reg. No. 33473
                                        Devon D.A. Bell, Atty. Reg. No. 48775
                                        Campbell, Wagner, Frazier & Dvorchak, LLC
                                        5251 DTC Parkway, Suite 350
                                        Greenwood Village, CO 80111
                                        Telephone: (303) 831-5990
                                        FAX: (303) 832-7144
                                        Email: rwagner@cwfd-law.net
                                               dbell@cwfd-law.net
                                        Attorneys for the Defendant




                             CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of August, 2019, I presented the foregoing
DEFENDANT ALLSTATE’S NOTICE OF REMOVAL OF ACTION to the Clerk of the
Court for filing and uploading to the CM/ECF system.



                                        s/ Kim Brown
                                        Kim Brown




                                          4
